Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the reference characters must be at least 0.32 cm (1/8 inch) in height, see 37 CFR 1.84(p)(3) (see also PCT Rule 11.13(h)). If Applicant can provide enlarged copies of each figure this problem should be resolved. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The direct reference to claims by number on pages 3-7 should be removed since claims can be canceled and/or renumbered during prosecution.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 7, 8 and 9 are objected to because of the following informalities:  
Claim 1, lines 6 and 8 and Claim 9, line 2, “and holding” should read - -and the holding- -.
Claim 4, line 4, “comprises” should be deleted.
Claim 7, “by retaining” should be - -for retaining- - or - -and retains- -.  
Claim 8, Applicant has mixed terminology and “a fixed part” should be - -a bracket- -, in the detailed disclosure the “fixed part” is 46 and this part does not have the concave part that the fixing means fits into, relative to the concave part it is bracket 32 that is said to have this structure.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case claim 6 sets forth “fixing means for fixing”, turning to the specification this is the flanges 58 that act to hold or form the final attachment feature that holds the shafts within the assembly.  For the purpose of examination the claims are not limited just to flanges but all forms of “fixing means” that would act to hold the shaft within the assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how “the holding member” can be “mounted on both end sides of the shaft”.  The claims only positively set forth one holding member but then claim 2 is stating that it is at both ends of the shaft, how can one part be at both ends?  Claim 1 only positively recites one side of the assembly but claim 2 now appears to be attempting to claim the second side without properly providing antecedent basis for this feature.  Claim 2 should be amended to state that the there are two holding members, one at each end of the shaft body.
Regarding claim 3, it is unclear how many parts are being positively set forth.  The claim first states a pair of cylinder parts are provided but then sets “each cylinder part” comprises an intermediate part sandwiched between “a pair of the cylinder parts” but it is unclear if this later recitation is referencing each of the pair set forth in the second line of the claim or if it is adding yet another pair.  Are there three parts (a pair of cylinder parts with an intermediate part therebetween) or six parts (the pair, each pair having a pair and an intermediate part) being required?  If six parts where is this shown in the drawings?  Based on the drawings it is believed that the intent is to claim a pair of cylinder parts which form the ends of the cylinder part and then that there is an intermediate cylinder part sandwiched between the pair of cylinder parts which would match the configuration of 38 and 43 in figure 1 or 38 and 81 in figure 11 which is clearly being referenced by dependent claim 4.  For the purpose of examination the claim will be examined as if it requires three parts, the pair and one intermediate part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura, USP 6,877,259.
Regarding claim 1, Nishimura discloses a bearing device comprising: a shaft body (16); a cylinder part (24) having bearings (30) rotatably holding the shaft body; a cylindrical holding member (35 or 36) mounted on an end part side of the shaft body rather than the cylinder part (attached to the shaft, see figure 1); a seal member (s1 or s2) for sealing lubricant sandwiched between the cylinder part and the holding member; a pin (40 or 43) being inserted into holes (38 or 41 and 39 or 42) provided in the shaft body and the holding member and integrally fixing the holding member at a position where a predetermined axial load is applied to the seal member between the holding member and cylinder part (the pins hold the cylindrical members in place with the seal sandwiched between the parts, regardless of the load this configuration is predetermined and thus the load would be as well); and a mounted part (18 or 19) having an opening (60 or 61) for mounting the holding member.
Regarding claim 2, Nishimura discloses that the holding member (35 or 36) is mounted respectively on both end sides of the shaft body rather than the cylinder part (Nishimura discloses a total of two holding members 35 AND 36, one at each end of the shaft).
Regarding claim 6, Nishimura discloses a fixing means (50) for fixing the holding member on the mounted part (holds the shaft in place thus fixing everything, including the holding member 35/36, to the mounted part 18).
Regarding claim 11, Nishimura discloses a construction machine comprising the bearing device of claim 1 (see figure 11 showing the construction device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, USP 6,877,259, in view of JPH04121519 (JP519).
Regarding claim 3, Nishimura discloses a single piece cylinder part specifically for supporting the bucket end in a construction vehicle and thus does not disclose a pair of the cylinder parts, and each cylinder part comprises an intermediate cylinder part sandwiched between a pair of the cylinder parts [the pair are spaced by an intermediate part for a total of three parts].
JP519 teaches that in a construction vehicle the pivot joints can include either the single cylinder part (bottom of figure 2, like in Nishimura) or a three-piece configuration (joint at the top of figure 2) with a pair of cylinder parts (ends 8 define cylindrical eyelets of joint member 5) with an intermediate cylinder part (4) sandwiched therebetween.
It would have been obvious to one having ordinary skill in the art to modify Nishimura and replace the single piece cylinder part with another known configuration that includes a pair of cylinder parts with an intermediate part therebetween, as taught by JP519, since substituting for a one piece joint and a three-piece joint provides the predictable result of providing an additional degree of movement within the joint to support an additional element (construction vehicle arm element).  JP519 is showing that both the configuration of Nishimura and a configuration defined by claim 3 are known and used in construction vehicles and the configuration of the joint is based on the number of parts which rotate that are connected to it, adding an intermediate cylinder part provides the predictable result of providing an additional part that then can support another part that needs to rotate relative to the shaft. 
Regarding claim 4, Nishimura in view of JP519 discloses that the intermediate cylinder part has an intermediate bearing rotatably holding the shaft body (JP519 further shows that 4 includes a bearing element 11, and an intermediate seal member (seal units 26, 32, 33 and 28) for sealing lubricant sandwiched between the cylinder part and intermediate cylinder part (seals 26, 32 and 33 would seal lubricant within the assembly and 28 specific would seal any other lubricant that might get between 4 and 17 in figure 4).
Regarding claim 5, Nishimura further shows that the holder members (35 and 36) include notches on the inner surface, presumably for a seal, however Nishimura is silent with regard to what is retained, if anything in the notches.  Thus it cannot be said that Nishimura discloses an inner seal member for sealing a contact area between the shaft body and holding member.
JP519 further teaches that the holder member at the end of the shaft includes a notch (40) that holds a seal member (41) that seals a contact area between the shaft body and holding member.
It would have been obvious at the filing to modify Nishimura and add a seal in the notch that is already shown within the holders, as taught by JP519, for the purpose and predictable result of further sealing the assembly to the intrusion of debris and other containments.  The adding of a seal between two parts, where seals are already known to be used, is not new, novel or inventive.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, USP 6,877,259, in view of Lee, USP 3,522,977.
Regarding claim 9, Nishimura does not disclose that end parts of the cylinder part and the holding member both sandwiching the seal member are formed partially overlapping with each other in axial direction of the shaft body.
Lee discloses a construction vehicle bearing assembly were end parts of the cylinder part (cylindrical end of 12 that hold bearing 13) includes a recess that allows a portion of the holder member (21 or 22) that is fixed to the shaft to extend so that the end portions partially overlap each other and between these overlapping ends the seal members (24) are positioned and sandwiched therein.
	It would have been obvious to one having ordinary skill in the art to modify Nishimura and configure the end portions of the cylinder part and the holding member so that the ends overlap and the seal is sandwiched therebetween, as taught by Lee, since the substitution of different sealing configuration between the parts provides the same predictable result of retaining lubricant and preventing debris from entering.  In addition using overlapping parts and then a seal between those parts (Lee) in place of an end face seal configuration of Nishimura provides the further benefit of providing a winding passage between the parts which provides an additional labyrinth type sealing member further improving the seal capacity of the system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, USP 6,877,259, in view of Toru, JP 2009036294.
Regarding claim 10, Nishimura does not disclose that the mounted part comprises a reinforced plate around the opening.
Toru teaches a construction vehicle where a mounted part (12) that mounts a pin in the boom arm comprises a reinforced plate (12a) around the pin opening.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Nishimura and add a reinforcing plate at the locating of the opening in the mounted part, as taught by Toru, for the purpose and predictable result of increasing the strength of the part at the location of the shaft/shaft hole.  Using reinforcement plates to reinforce and strengthen a part is not new, novel or inventive.
Allowable Subject Matter
Claims 7 and 8, pending correction for the objections above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656